Since the filing of the opinion in this case doubt has been expressed by counsel regarding the proper method of computing the inheritance tax under the act of 1905. Counsel for the respondent insists that appellant is bound to pay a tax computed upon the amount of the gift of stock plus the money left to Mr. Charles N. Felton, Jr., by his father. But this method would be improper. A tax has been levied under the act of 1913 upon the money received by way of inheritance and no appeal has been taken from that part of the judgment approving said tax and, moreover, it has been paid. Upon the appeal, that part of the judgment which declared the gift of stock subject to the inheritance tax has been upheld except that we have decided that the said gift is properly taxable under the act of 1905. It follows that in computing the amount of tax on said stock the other parts of the inheritance of Mr. Felton which have *Page 671 
been taxed may not be considered, but the gift must be treated as a separate entity.
Lorigan, J., and Henshaw, J., concurred.
Hearing in Bank denied.